DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 305 as shown in Figure 3 and element 405 as shown in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, the base portion claimed is not labeled in the drawing so it is unclear what the applicant is referring to as the base. The base portion seems to provide a seal so examiner interprets this base portion to be sealing portions such as 204.
Claim 14, the term “joint ring” is not defined in the specification and not pointed out in the drawings. Examiner will interpret this as the circular ring 204.
Claim 20, the term “electrical bushing/feed” is not labeled in the drawing so it is unclear what applicant is refereeing to as the electrical bushing/feed. Examiner is interpretation this to be any type of electrical connection to an anode chamber.
Claim 30, states that the outer side wall of the separator is shorter than the inner side wall of the separator, however, this is not disclosed in the Figures and is unclear how the outer side wall is shorter than the inner side wall.
Claims 29 and 31, states “additional openings in the upper closure area,” however, there is no additional openings in the Figures so it is unclear the subject matter Applicant is trying to claim.

Claim Objections
Claim 20 is objected to because of the following informalities:  
"wherein at least at least" should read "wherein at least".  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states that the two cathode chambers are positioned within the separator. Claim 1 appear the anode chamber is defined by the hollow structure of the separator so it is unclear how the cathode chambers are provided within the separator when the two walls of the separator defined the anode chamber.
Regarding claims 15 and 17-18, the “metal-ceramic compound” and “ceramic-ceramic compound” is unclear if the interaction of the metal and ceramic material used as the sealing member would meet this metal-ceramic compound or if a metal ceramic compound is a composite material that is used between the metal and ceramic elements of the battery. Similarly, the ceramic-ceramic compound is unclear if the interaction and sealing of two ceramic elements would meet this limitation or if an additional ceramic-ceramic compound is provided between ceramic elements is required by the claim.



Claim Interpretation
The phrase “high temperature” as used in claims 1-32 is not given patentable weight as this phrase is not defined within the specification. This phrase is not used to further limit the type of battery just an intended use of the battery. Any battery will be having the features as claimed will read on the phrase “high temperature electrochemical cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 8-14, 16-18, 20-21, 23-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2012/0263996 A1-hereinafter Park).

Regarding claim 1, Park teaches a cell system comprising:
 at least two distinct cathode chambers (Park Figure 4, cathode chambers C2 and C3);
a separator having a hollow structure enclosed between a first wall and a second wall, wherein the separator is configured to enable ion transfer between the first wall and the second wall (Park Figure 
at least one anode chamber defined by the hollow structure of the separator (Park Figure 4, [0078] first chamber C1 is a negative electrode chamber and is within the first and second separator having a hollow structure formed between the two);
and a base providing a common sealing to the at least two cathode chambers and the separator at one first end and second end respectively (Park Figure 4, [0055] insulator 140 seals the opened upper portions of the first and second separators, this would correspond to the insulator 440 as seen in Figure 4).

Regarding claim 3, Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chamber and the at least one anode chamber are electrically insulated from each other (Park [0055] separators 120 and 130 electrically insulates the first, second, and third chambers from one another.

Regarding claim 4, Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chambers, the separator and the at least one anode are arranged concentrically with one cathode chamber from the at least two cathode forming inner most circle (Figures 4 and additionally Figures 5-7, cathode chamber is in the inner most center).

Regarding claim 8, Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chambers having rectangular shape are positioned within the separator (Park Figures 4 and 7B, the cathode chamber is positioned within the separator, rectangular shape can be seen in Figure 7B).

Regarding claim 9, Park teaches all the claim limitations of claim 1. Park further teaches wherein the hollow spaces inside the innermost and outermost side walls of the separator are connected to an externally arranged metallic container which is used to store the substance inside the anode chamber (Figure 4, part of the housing 410 can be connected to the inside of the separators).

Regarding claim 10, Park teaches an electrochemical cell system comprising:
a housing unit (Park Figure 4);
at least one separator having a first wall and a second wall, located within the housing unit (Figure 4 separators 430 and 420);
a cathode electrode connected to at least one cathode chamber located between the housing unit and the at least one separator (Figure 4, 470 positive electrode collector being within the housing unit and the separator);
and an anode electrode connected to at least one anode chamber defined by a hollow portion formed between the first wall and the second wall of the at least one separator (Park Figure 4, [0016] first and second separator have a hollow tube shape wherein the anode is held within this area);
wherein the at least one separator electrically insulates the at least one cathode chamber from the at least one anode chamber, and enables ion transfer between the first wall and the at least second wall (Park Figure 4, first separator 420 and second separator 430 separating chambers C1, C2 and C3; separator would electrically insulate and enable ion transfer, [0054] separators have good ionic conductivity and allow ions to flow therethrough).

Regarding claim 11, Park teaches all the limitations of claim 10. Park further teaches wherein the high temperature electrochemical cell system is rechargeable (Park [0068] electrochemical cell is 

Regarding claim 12, Park teaches all the limitations of claim 10. Park further teaches wherein the housing unit is a metal case (Park [0050] housing 110 may be metallic).

Regarding claim 13, Park teaches all the limitations of claim 10. Park further teaches wherein the at least one cathode chamber located within the at least one separator (Figure 4, cathode located between separator 430 as seen in the third chamber C3).

Regarding claim 14, Park teaches all the limitations of claim 10. Park further teaches at least one joint ring covering the anode electrode and a portion of at least one separator (Park [0055] insulator 140 seals portions of the first and second separators and would correspond to 440 as seen in Figure 4).

Regarding claim 16, Park teaches all the limitations of claim 10. Park further a sealing member covering at least one separator (Park [0055] insulator 140 seals portions of the first and second separators; 140 would correspond to 440 of Figure 4).

Regarding claim 17, Park teaches all the limitations of claim 16. Park further teaches wherein the sealing member is made of a ceramic - ceramic compound ( Park [0100] alumina may be used as the insulator 840 corresponding to 440 and 140, alumina is a ceramic compound, additionally the alumina separators are made of beta alumina or beta” alumina which is also a ceramic compound [0054]).

Regarding claim 18, Park teaches all the limitations of claim 17. Park further teaches wherein the ceramic - ceramic compound is produced from glass (Park [0100] insulator 840/140/440 are made of alumina and the insulator can be coupled with an adhesive material such as a glass frit to help sealing of the electrochemical cell; alumina is a common glass).

Regarding claim 20, Park teaches all the limitations of claim 10. Park further teaches wherein at least at least one anode chamber is connected with an electrical bushing/feed (Park Figure 4, anode and cathode tabs/extensions are shown to be able to be electrically connected with other electrochemical components).

Regarding claim 21, Park teaches all the limitations of claim 10. Park further teaches wherein the separator is made of beta aluminate (b-Aluminate) (Park [0054] separators may include beta alumina or beta” alumina; aluminate is a compound containing aluminum oxide; alumina is short for aluminum oxide therefore this limitation is met with beta alumina).

Regarding claims 23 and 24, Park teaches all the limitations of claim 10. Park further teaches wherein the anode and cathode electrodes are made of / or coated with Nickel (Park [0060] negative electrode collector can be made of a conductive material such as nickel; [0065] positive electrode material 112 can be formed of nickel).

Regarding claims 25 and 28, Park teaches all the limitations of claim 10. Park further teaches wherein the at least one separator and the high temperature electrochemical cell system is circular in structure (Park Figures 5 and 7A-7D; [0053]; [0091] separators and the electrochemical cells may have cross sections of various shapes such as circular or rectangular etc..).

Regarding claim 26, Park teaches all the limitations of claim 10. Park further teaches wherein the high temperature electrochemical cell system is rectangular in structure (Park Figure 7B; [0091] various shapes are possible).

Regarding claim 27, Park teaches all the limitations of claim 10. Park further teaches wherein the at least one separator comprises at least one chamber (Park Figure 4 chambers C1-C3).

Regarding claim 32, Park teaches all the limitations of claim 10. Park further teaches wherein the innermost side wall is shorter than the outer side walls of the separator to prevent overpressure inside the hollow space (Park Figure 4 separator 430 is shorter than the separator 420). The phrase “to prevent overpressure inside the hollow space” is an intended use for the difference in lengths of the side walls. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).


Claims 10 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadart et al. (US 4216273-as cited in the IDS-hereinafter Cadart).

Regarding claim 10, Cadart teaches an electrochemical cell system comprising:
a housing unit (Cadart Col. 5 lines 12-28, housing unit 21);
at least one separator having a first wall and a second wall, located within the housing unit (Figure 3, separators 4 defining departments 2, 3, 5 along with the solid electrolyte 7 also functioning as a separator as it is made of the same material as the separator Col. 4 lines 44- Col. 5 line 27);
a cathode electrode connected to at least one cathode chamber located between the housing unit and the at least one separator (Figure 3 positive compartment 3 between separators 4);
and an anode electrode connected to at least one anode chamber defined by a hollow portion formed between the first wall and the second wall of the at least one separator (Cadart Figure 2, negative electrode collector 9k, hollow portion would be between the two separators);
wherein the at least one separator electrically insulates the at least one cathode chamber from the at least one anode chamber, and enables ion transfer between the first wall and the at least second wall (Cadart abstract, ions being conducted through the solid electrolyte and separator; separator is known to be electrically insulating).

Regarding claim 30, Cadart teaches all the claim limitations of claim 10. Cadart further teaches wherein the outer side wall of the separator is shorter than the inner side wall to prevent overpressure inside the hollow space of the separator (Cadart Figure 3; outer side wall of the separator is considered to be the solid electrolyte 7 and this is shorter than the inner side wall 4; Col. 4 lines 44- Col. 5 line 27, the solid electrolyte 7 and the walls 4 can be made of the same material so it can be interpreted that the solid electrolyte can be considered an additional separator layer in which the outer most side wall is 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claims 1 and 10 above, and further in view of Cadart et al. (US 4216273-as cited in the IDS-hereinafter Cadart).

Regarding claim 2 and 22, Park teaches all the claim limitations of claim 1 and 10 above. Park teaches wherein the separator is made of beta alumina, but fails to teach of the separator being made of sodium bet aluminate.
Cadart discloses an electrochemical device comprising negative and positive compartments separated by a separator and solid electrolyte. Cadart teaches wherein the separator is made of sodium beta alumina (Cadart claim 10).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the separator of Park for the separator of Cadart. The separator of Cadart is a little more defined than the generic separator of Park. This is a simple substitution that would be expected to function the same. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 4 above, and further in view of Kojima (US 2012/0301791 A1).

Regarding claims 5-7, Park teaches all the claim limitations of claim 4. Park fails to teach nor mention the diameter/width and lengths of the separators. 
Kojima discloses a laminated secondary battery in which separators are interposed between the positive and negative electrode sheets. Kojima teaches wherein the separator can have a length of 107 mm and a width of 54 mm being places between positive and negative electrode sheets (Kojima [0049]).

 It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 14 above, and further in view of Stringer et al. (US 2009/0011331 A1-hereinafter Stringer).

Regarding claim 15, Park teaches all the limitations of claim 14. Park further teaches wherein a ceramic compound is placed between the at least one joint ring and the at least one cathode chamber (Park [0055] the first and second separators may be coupled to the insulator 140 using an adhesive material such as a glass frit; the glass is a type of ceramic and the material for the cathode and the casing are made of a metallic material so the interaction of the metal and the ceramic/glass material is read as the metal-ceramic compound; additionally the insulator 140 is made of alumina which is a ceramic metal). Park fails to teach of a metal-ceramic compound being placed between the joint ring and the cathode chamber.

Therefore, it would have been obvious in view of a skilled artisan as of the effective filing date to substitute the glass frit for the cermet seal ring of Stringer such that the sealing ring is place between the joint ring and the cathode chamber to create a proper seal and such that individual properties of the sealing ring can be adjusted based on the desired properties/application of the sealing ring and battery module.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park).

Regarding claim 19, Park teaches all the claim limitations of claim 10. Park fails to teach wherein two or more high temperature electrochemical cell systems are interconnected in series forming identical cathode chambers connected with each other. A skilled artisan would be able to provide multiple electrochemical cell systems as taught by Park and then connect the cell systems in series. This is obvious in view of a skilled artisan as series connections between multiple batteries are common in the art.
In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 10 above, and further in view of Shaffer, II et al. (US 2016/0197373 A1-hereinafter Shaffer).

Regarding claims 29 and 31, Park teaches all the claim limitations of claim 10. Park fails to teach wherein the separator has additional openings in the upper closure areas at the inside/outside of the separator to prevent overpressure inside the hollow space of the separator.
Shaffer discloses a bipolar battery assembly configuration. Shaffer teaches wherein a separator may contain vent holes that communicate between the integrated channel and the electrochemical cells adapted to release pressure when the pressure reaches a predetermined pressure level such that damage of the electrochemical cell can be avoided (Shaffer [0030]).
Therefore, it would have been obvious to a skilled artisan to modify the separator of Park to include vent holes in the inside or outside regions of the separator  as taught by Shaffer to release gas from the electrochemical cell to the outside of the battery to prevent damage to the electrochemical cells. Additionally, a skilled artisan would be able to place the additional vent portions anywhere within the separator region so a skilled artisan would be able to place the vent portions in the upper closure area at the inside or the outside of the separator to release internal gases.

The phrase “to prevent overpressure inside the hollow space of the separator” is deemed to be an intended use for the structure of the additional openings and therefore is not considered a 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADAM J FRANCIS/               Examiner, Art Unit 1728                                                                                                                                                                                         

/Maria Laios/               Primary Examiner, Art Unit 1727